Opinion issued September 11, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00425-CV
____________

MARY YIN, Appellant

V.

SULLINS, JOHNSTON, ROHRBACH, & MAGERS, P.C., Appellee



On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 0016229



MEMORANDUM  OPINION
	On August 12, 2003, appellee filed a motion to dismiss this appeal with
prejudice because a settlement has been reached.  A copy of the settlement agreement
was attached to appellee's motion to dismiss.  More than 10 days has elapsed, and no
objection has been filed to the motion.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed with prejudice.  Tex. R. App. P.
42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.  All costs are assessed against the incurring party.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.